UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4171



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENISE MICHELLE CLARK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:05-cr-00044-REM)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph A. Wallace, Elkins, West Virginia, for Appellant.   Sharon
L. Potter, United States Attorney, Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Denise     Michelle   Clark       appeals    the   forty-eight-month

sentence she received after she pled guilty to possession of a

firearm   by   a   convicted   felon,    18    U.S.C.    §    922(g)(1)    (2000).

Clark’s    attorney     has    filed     a     brief    pursuant     to     Anders

v. California, 386 U.S. 738 (1967), raising three issues, but

stating that, in his view, there are no meritorious issues for

appeal.    Clark has been informed of her right to file a pro se

supplemental brief, but has not filed a brief.                We affirm.

           On appeal, counsel suggests that the district court erred

in accepting Clark’s guilty plea, in determining her relevant

conduct under U.S. Sentencing Guidelines Manual § 2K2.1 (2006), and

in denying her an adjustment for acceptance of responsibility under

USSG § 3E1.1.      However, our review of record discloses that the

district court fully complied with the mandates of Fed. R. Crim. P.

11 in accepting Clark’s guilty plea and ensured that her plea was

knowing and voluntary and supported by an independent factual

basis.    See United States v. DeFusco, 949 F.2d 114, 116 4th Cir.

1991).     The district court did not err in accepting Clark’s

stipulation to a base offense level of fourteen and a four-level

enhancement for an offense involving eight to twenty-four firearms.

Finally, the court did not clearly err in finding that Clark

obstructed justice and had not accepted responsibility in light of

her attempt to intimidate a witness with a pellet gun while on pre-


                                   - 2 -
trial release.   The sentence was imposed after the district court

considered the correctly calculated advisory guideline range, and

the factors set out in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2007), and we conclude that the sentence is reasonable.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

the district court’s judgment.   This court requires that counsel

inform his client, in writing of her right to petition the Supreme

Court of the United States for further review.       If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -